DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Claim elements in this application that use the word “unit” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “unit” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
* Control unit - paragraphs 0026, 0030 and 0038
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seg. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 and 7-8, claims recite the term “may be” and “preferably” raises a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US# 9,415,869 hereinafter Chan) in view of Beardsley et al. (US# 2011/0304633  hereinafter Beardsley).
(UAVs – Unmanned aerial vehicles) (Abstract; the UAVs in the fleet being configured to work collectively to achieve one or more functions, such as to create a display), 
wherein each vehicle (UAVs) has a display (Col. 2, line 5 – 17; teaches that the first group of UAVs each has a display coupled to an airframe of the UAV) for displaying at least a part of the image by way of stored or transmitted image information (FIG 9; shows that the information is being transmitted by the command station through the network) as well as a control unit (FIG 9; 902 – 920 processing system if UAVs & 904 – command station), 
wherein the control unit (FIG 9; 902 – 920 & 904) is configured to control the image information (Col. 4, lines 48 – 58; the operator may choreograph a presentation of multiple images and mobile display screens real time using a remote control device that sends flight plan data to the fleet of UAVs) and to move the vehicle using a drive unit (Col. 4 lines 10 – 29; teaches of all the drive units within the UAVs) by means of stored or transmitted position information (Col. 4, lines 48 – 58 and FIG 9; computer readable media 912), 
characterized in that at least two vehicles are configured as crafts (FIG 9; fleet of drones 902), wherein the displays (FIGS 2 – 4; displaying one or more images 206 in display area 204) of the crafts (200 - UAVs) in the operational position are oriented in parallel to a substantially horizontal image plane and configured as displays accessible by a human person (FIGS 2 – 4 and Col. 2, lines 4 – 17; second group of UAVs may be positioned around the crowd watching the screen to provide an enhanced surround sound audio presentation corresponding to the visual presentation presented on the display screen.).

In an analogous art, Beardsley discloses at least two vehicles are configured land crafts (Para. 0038; 1000 robots configured to display an image of an apple and a worm,…and Para. 0134; car-like robots).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Beardsley to the system of Chan in order to provide visual representations that is easily changed over time, while enabling path planning for non-holonomic robots in real-time since a set of robot pixels that is deployed in various ways based on different inputs to produce different types of visual representations of inputs. 
Referring to claim 3, Chan discloses wherein the displays in the image plane have the geometrical form of a regular hexagon, an equilateral triangle and/or a rhomb (Col. 6 lines 9-13; In some embodiments, displays 116 may comprise a square shape, an ovular shape, a circular shape, a hexagonal shape, an octagonal shape, or any other shape.).
Referring to claim 4, Chan as modified by Beardsley discloses wherein the system has a control station, which is configured to move the vehicles and/or to control the image information, wherein the control units and/or the control station is/are configured to control the image information on the basis of the position information of the associated vehicle and/or on the basis of the position information of the further vehicles (Beardsley- Paras. 0035, 0042 and 0045; The computing device 100 receives images of the swarm, e.g., set of robots, from the overhead camera and wirelessly transmits motion commands to the robots.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Beardsley to the system of Chan in order to provide visual representations that is easily changed over time, while enabling path planning for non-holonomic robots in real-time since a set of robot pixels that is deployed in 
Referring to claim 5, Chan as modified by Beardsley discloses wherein the position information and the image information are temporally variable information, wherein the control units is/are configured to control the image information substantially in real time by way of the variation of the position information (Beardsley- Para. 0021; deploying a set of robot pixels in various ways based on different inputs to produce different types of visual representations of those inputs; allowing the visual representations to change over time; and enabling path planning for non-holonomic robots in real-time.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Beardsley to the system of Chan in order to provide visual representations that is easily changed over time, while enabling path planning for non-holonomic robots in real-time since a set of robot pixels that is deployed in various ways based on different inputs to produce different types of visual representations of inputs.
Referring to claim 7, Chan as modified by Beardsley discloses wherein at least one land craft, preferably  all land crafts is/are configured as robot vehicle/s and/or having mecanum wheels (Beardsley- Para. 0134; car-like robots).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Beardsley to the system of Chan in order to provide visual representations that is easily changed over time, while enabling path planning for non-holonomic robots in real-time since a set of robot pixels that is deployed in various ways based on different inputs to produce different types of visual representations of inputs.
Referring to claim 8, Chan as modified by Beardsley discloses wherein at least one land craft, preferably  all land crafts, has/have orientation means for adjusting the orientation of the (Beardsley-Para. 0039; the robot pixels are required to adopt the shapes, and to change position as the character moves). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Beardsley to the system of Chan in order to provide visual representations that is easily changed over time, while enabling path planning for non-holonomic robots in real-time since a set of robot pixels that is deployed in various ways based on different inputs to produce different types of visual representations of inputs.
Referring to claim 9, Chan discloses wherein at least one vehicle is configured as an unmanned aerial vehicle, in particular a UAV drone, a balloon or an airship, and/or at least one vehicle is configured as an unmanned water craft, in particular a water drone, a submarine drone or a marine buoy (Col. 7 lines 18-21; FIG. 2 is an isometric view of a fleet of UAVs 200, which may include the UAV 100, flying in formation to produce a large display by combining a plurality of small displays of individual UAVs.). 
Referring to claim 10, Chan as modified by Beardsley discloses wherein the vehicles form at least one swarm type formation, wherein the control units and/or the control station is/are configured to move the vehicles in a swarm type formation, in particular by means of the swarm type formation control units of the vehicles (see Beardsley- Paras. 0035-0039; The DisplaySwarm system may be configured to control robot pixels to display a visual representation of an input) and furthermore, Chan discloses wherein the vehicles form of a flight formation (See Chan-Col. 9 lines 14-20; the UAVs 306 may fly in a formation to create a visual effect of a combined display screen, effectively merging display screens coupled to each of UAVs 306.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Beardsley to the system of Chan in order to provide visual representations that is easily changed over time, while enabling .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beardsley et al. (US# 2001/0304533 hereinafter Beardsley) in view of Chan et al. (US# 9,415,869 hereinafter Chan) and Kales (US# 2017/0137125 hereinafter Kales).
Referring to claim 6, Chan in view of Beardsley as applied above does not specifically disclose wherein the display is an integral part of a housing of the land craft and/or configured to be weather-proof.
In an analogous art, Kales discloses wherein the display is an integral part of a housing of the land craft (Para. 0062; FIG. 7 shows a drone 1 comprising a propeller section 20 and a display section 21, which are connected to each other; the display section comprises a screen 22 for displaying messages and/or images on the front side 28 of the screen.) and/or configured to be weather-proof (Para. 0048; Artificial intelligence technology allows the drones to automatically respond to environmental and weather conditions to manage safety and the optimization of the visualization.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Kales to the system of Chan in view of Beardsley in order to prevent deformation of the screen and distortion of the 
displayed image.

Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“wherein the displays of the land crafts have the geometrical form of an equilateral polygon and may be moved by means of the land crafts and the control units into at least one substantially seamlessly parquetted stage assembly, in which stage assembly the displays form at least one  accessible and/or walk-on stage”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                                                              /NELSON M ROSARIO/                                                                                                    Primary Examiner, Art Unit 2624